 



VOTING AGREEMENT



 

This VOTING AGREEMENT, dated as of July 22, 2012 (this “Agreement”), is by and
between DigitalGlobe, Inc., a Delaware corporation (“DigitalGlobe”), and Matthew
M. O’Connell (the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder is the record or “beneficial
owner” (as defined under Rule 13d-3 under the Exchange Act) and is entitled to
dispose of (or to direct the disposition of) and to vote (or to direct the
voting of) that total number of shares of common stock, par value $0.01 per
share (the “GeoEye Common Stock”), of GeoEye, Inc., a Delaware corporation
(“GeoEye”), as set forth opposite the Stockholder’s name on Schedule I hereto
(all such shares of GeoEye Common Stock, as may be adjusted after the date
hereof by stock dividend, stock split, recapitalization, combination, merger,
consolidation, reorganization or other change in the capital structure of
GeoEye, the “Subject Shares”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
DigitalGlobe, 20/20 Acquisition Sub, Inc., a Delaware corporation (“Merger
Sub”), WorldView, LLC, a Delaware limited liability company (“Merger Sub 2”),
and GeoEye are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as it may be amended from time to time, the “Merger Agreement”),
pursuant to which, among other things, Merger Sub will be merged with and into
GeoEye (the “Merger”), and, immediately after the Merger, GeoEye will be merged
with and into Merger Sub 2 (the “Subsequent Merger” and together with the
Merger, the “Combination”), all upon the terms and subject to the conditions set
forth in the Merger Agreement; and

 

WHEREAS, as a condition to DigitalGlobe’s willingness to enter into and perform
its obligations under the Merger Agreement, DigitalGlobe has requested that the
Stockholder enter into this Agreement, and the Stockholder has agreed to do so
in order to induce DigitalGlobe to enter into, and in consideration of it
entering into, the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
Agreement to Vote

 

Section 1.1.          Agreement to Vote.

 

(a)                            From the date hereof until the termination of
this Agreement in accordance with Section 5.1, except to the extent waived in
writing by DigitalGlobe in its sole and absolute discretion, at any meeting of
the stockholders of GeoEye called to consider and vote upon the adoption of the
Merger Agreement and approval of the Combination and the transactions
contemplated by the Merger Agreement (including the GeoEye Stockholders
Meeting), however called, or at any adjournment thereof, or in connection with
any written consent of the stockholders of GeoEye or in any other circumstances
upon which a vote, consent or other approval of all or some of the stockholders
of GeoEye is sought for the adoption of the Merger Agreement and approval of the
Combination and the transactions contemplated by the Merger Agreement, the
Stockholder agrees to vote (or cause to be voted) all of the Subject Shares (i)
in favor of adoption of the Merger Agreement and approval of the Combination and
the transactions contemplated by the Merger Agreement and this Agreement and any
actions required in furtherance hereof or thereof and (ii) against the following
actions (other than the Combination and the transactions contemplated by the
Merger Agreement): (A) any GeoEye Takeover Proposal (other than any GeoEye
Takeover Proposal that (x) did not result from a breach of Section 5.03(a) of
the Merger Agreement, (y) that the GeoEye Board or an authorized and empowered
committee thereof determined in good faith, after consultation with its outside
financial and legal advisors, constituted a Superior GeoEye Proposal and (z)
that results in a GeoEye Adverse Recommendation Change); (B) any reorganization,
recapitalization, dissolution, liquidation or winding up of GeoEye or any of its
Subsidiaries; (C) any amendment of GeoEye’s certificate of incorporation or
by-laws, except as contemplated by the Merger Agreement; or (D) any other action
or proposal involving GeoEye that would reasonably be expected to prevent or
materially impede, interfere with, delay, postpone or adversely affect the
transactions contemplated by the Merger Agreement, including the Combination.

 

 





 

 

 

(b)                           At any meeting of the stockholders of GeoEye that
is held (including the GeoEye Stockholders Meeting) to consider and vote upon
the adoption of the Merger Agreement and approval of the Combination and the
transactions contemplated by the Merger Agreement, the Stockholder shall, or
shall direct the holder(s) of record of the Subject Shares on any applicable
record date to, appear, in person or by proxy, at such meeting or otherwise
cause the Subject Shares to be counted as present thereat for purposes of
establishing a quorum.

 

(c)                            SOLELY IN THE EVENT OF A FAILURE BY THE
STOCKHOLDER TO ACT IN ACCORDANCE WITH THE STOCKHOLDER’S OBLIGATIONS AS TO VOTING
OR EXECUTING A WRITTEN CONSENT PURSUANT TO sECTION 1.1(A) and (b), THE
STOCKHOLDER hereby irrevocably grants to and appoints YANCEY L. SPRUILL AND
DANIEL L. JABLONSKY, in their respective capacities as officers of DigitalGlobe,
and any individual who shall hereafter succeed to any such office of
DigitalGlobe, and each of them individually, THE STOCKHOLDER’S proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of THE STOCKHOLDER, to represent, vote and otherwise act (by voting at
any meeting of stockholders of GeoEye, by written consent in lieu thereof or
otherwise) with respect to THe SUBJECT Shares owned or held by SUCH STOCKHOLDER
regarding the matters referred to in Section 1.1(A) AND (B) until the
termination of this Agreement, to the same extent and with the same effect as
THE STOCKHOLDER might or could do under applicable law, rules and regulations.
The proxy granted pursuant to this Section 1.1(C) is coupled with an interest
and shall be irrevocable. THE STOCKHOLDER WILL TAKE SUCH FURTHER ACTION AND WILL
EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF
THIS PROXY. THE STOCKHOLDER hereby revokes any and all previous proxies or
powers of attorney granted with respect to any of THE SUBJECT Shares THAT MAY
HAVE HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT TO the matters referred
to in Section 1.1(A) OR (B), AND NO SUBSEQUENT PROXY (WHETHER REVOCABLE OR
IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY THE STOCKHOLDER, EXCEPT AS
REQUIRED BY ANY LETTER OF TRANSMITTAL IN CONNECTION WITH THE Combination.
NOTWITHSTANDING THE FOREGOING, THIS PROXY SHALL TERMINATE UPON TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 

 



2

 

 

 

Section 1.2.          Effect of DigitalGlobe Breach. For the avoidance of doubt,
the Stockholder agrees that the obligations of the Stockholder specified in
Section 1.1 shall not be affected by any breach by DigitalGlobe of any of its
representations, warranties, agreements or covenants set forth in the Merger
Agreement.

 

ARTICLE II
Representations and Warranties of the Stockholder

 

The Stockholder hereby represents and warrants to DigitalGlobe as follows:

 

Section 2.1.          Authority. The execution, delivery and performance by the
Stockholder of this Agreement and the consummation by the Stockholder of the
transactions contemplated hereby are within the capacity of and have been duly
authorized by the Stockholder. Assuming the due authorization, execution, and
delivery of this Agreement by DigitalGlobe, this Agreement constitutes a legal,
valid, and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms.

 

Section 2.2.          Ownership of Subject Shares; Total Shares. The Stockholder
is the record or beneficial owner of, and has good title to, the Subject Shares,
free and clear of all claims, liens, encumbrances and security interests of any
nature whatsoever (including any restriction on the right to vote or otherwise
transfer such Subject Shares), except as provided in this Agreement or pursuant
to any applicable restrictions on transfer under the Securities Act. As of the
date hereof, the Stockholder does not own, beneficially or otherwise, any GeoEye
Common Stock, GeoEye Preferred Stock, GeoEye Stock Options or other securities
of GeoEye other than as set forth in Schedule I hereto, and the Stockholder does
not own or hold any right to acquire any additional shares of any class of
GeoEye Capital Stock or other securities of GeoEye or any interest therein or
any voting rights with respect to any securities of GeoEye other than the
Subject Shares.

 

Section 2.3.          Voting Power. The Stockholder has sole voting power and
sole power to issue instructions with respect to the matters set forth in this
Agreement, sole power of disposition with respect to dispositions contemplated
by this Agreement, and sole power to agree to all of the matters set forth in
this Agreement, in each case with respect to all of the Subject Shares, with no
limitations, qualifications, or restrictions on such rights, subject only to
applicable securities laws and the terms of this Agreement. The Stockholder
represents that any proxies heretofore given in respect of the Subject Shares
are not irrevocable, and that any such proxies are hereby revoked pursuant to
Section 1.1(c) hereof and that the Stockholder shall take any additional action
necessary to effectuate the foregoing.

 

Section 2.4.          Consents and Approvals; No Violation. (a) Except for any
filing required under Section 13 or 16 under the Exchange Act, no filing with,
and no permit, authorization, consent, or approval of, any Governmental Entity
is necessary for the execution of this Agreement by the Stockholder and the
consummation by the Stockholder of the transactions contemplated by this
Agreement, and (b) none of the execution and delivery of this Agreement by the
Stockholder, the consummation by the Stockholder of the transactions
contemplated by this Agreement or compliance by the Stockholder with any of the
provisions of this Agreement shall conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to the Stockholder or to his property or assets.

 

 



3

 

 

 

Section 2.5.          Litigation. As of the date hereof, there is no action,
suit or other proceeding pending against the Stockholder or, to the knowledge of
the Stockholder, any other Person or, to the knowledge of the Stockholder,
threatened in writing against the Stockholder or any other Person that restricts
or prohibits (or, if successful, would restrict or prohibit) the exercise by
DigitalGlobe of its rights under this Agreement or the performance by the
Stockholder of its obligations under this Agreement.

 

Section 2.6.          Acknowledgement. The Stockholder understands and
acknowledges that DigitalGlobe is entering into the Merger Agreement in reliance
upon the Stockholder’s execution, delivery and performance of this Agreement.

 

ARTICLE III
Representations and Warranties of DigitalGlobe

 

DigitalGlobe hereby represents and warrants to the Stockholder as follows:

 

Section 3.1.          Organization. DigitalGlobe is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

 

Section 3.2.          Corporate Authorization; Validity of Agreement; Necessary
Action. DigitalGlobe has the corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by DigitalGlobe and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of DigitalGlobe, and,
assuming the due authorization, execution and delivery thereof by the
Stockholder, constitutes a valid and legally binding agreement of DigitalGlobe
enforceable against it in accordance with its terms.

 

Section 3.3.          Consents and Approvals; No Violation. (a) Except as may be
set forth in the Merger Agreement and in the other schedules, exhibits or
attachments thereto (including, without limitation, filings as may be required
under applicable securities laws) and any filings required under Section 13 or
16 under the Exchange Act, no filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
of this Agreement by DigitalGlobe and the consummation by DigitalGlobe of the
transactions contemplated by this Agreement, and (b) none of the execution and
delivery of this Agreement by DigitalGlobe, the consummation by DigitalGlobe of
the transactions contemplated by this Agreement or compliance by DigitalGlobe
with any of the provisions of this Agreement shall (x) conflict with or result
in any breach of the organizational documents of DigitalGlobe, (y) result in a
material violation or material breach of, or constitute (with or without notice
or lapse of time, or both) a default (or give rise to any third party right of
termination, cancellation, amendment, or acceleration) under any of the terms,
conditions, or provisions of any material note, bond, mortgage, indenture,
license, contract, commitment, arrangement, understanding, agreement, or other
instrument or obligation of any kind to which DigitalGlobe is a party, or (z)
subject to compliance with filing requirements as may be required under
applicable securities laws, violate any order, writ, injunction, decree,
judgment, statute, rule, or regulation applicable to DigitalGlobe, except under
clauses (x), (y) or (z), where the absence of filing or authorization, conflict,
violation, breach, or default would not materially impair or materially
adversely affect the ability of DigitalGlobe to perform its obligations
hereunder or under the Merger Agreement.

 

 



4

 

 

 

ARTICLE IV
Covenants of the Stockholder

 

The Stockholder covenants and agrees as follows:

 

Section 4.1.          Restriction on Transfer and Proxies. Except as
contemplated by this Agreement or the Merger Agreement, during the period
beginning from the execution and delivery by the parties of this Agreement
through the earlier of (a) the Effective Time, (b) the termination of the Merger
Agreement in accordance with its terms or (c) the termination of this Agreement
in accordance with Section 5.1, the Stockholder shall not (x) sell, transfer,
tender, pledge, encumber, assign, or otherwise dispose of (each, a “Transfer”),
or enter into any contract, option, or other arrangement or understanding with
respect to the Transfer of, any or all of the Subject Shares; (y) grant any
proxies or powers of attorney, or any other authorization or consent with
respect to any or all of the Subject Shares that could reasonably be expected to
prevent, nullify, impede, interfere with, frustrate, delay, postpone, discourage
or otherwise materially adversely affect the Combination, the Merger Agreement,
any of the transactions contemplated by the Merger Agreement or this Agreement
or the contemplated economic benefits of any of the foregoing; or (z) deposit
any of the Subject Shares into a voting trust or enter into a voting agreement
with respect to any of the Subject Shares.

 

Section 4.2.          Stop Transfer; Changes in Subject Shares. The Stockholder
agrees with, and covenants to, DigitalGlobe that (a) this Agreement and the
obligations hereunder shall attach to the Subject Shares and shall be binding
upon any person or entity to which legal or beneficial ownership shall pass,
whether by operation of law or otherwise, including, without limitation, the
Stockholder’s heirs, successors or assigns and (b) the Stockholder shall not
request that GeoEye register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any or all of the Subject
Shares, unless such transfer is made in compliance with this Agreement.
Notwithstanding any Transfer of Subject Shares, the Stockholder shall remain
liable for the performance of all of its obligations under this Agreement.

 

Section 4.3.          Additional Securities. From the date hereof until the
termination of this Agreement in accordance with Section 5.1, in the event the
Stockholder becomes the record or beneficial owner of (a) any shares of GeoEye
Common Stock, GeoEye Preferred Stock or any other securities of GeoEye, (b) any
securities which may be converted into or exchanged for such shares of GeoEye
Common Stock, GeoEye Preferred Stock or other securities of GeoEye or (c) any
securities issued in replacement of, or as a dividend or distribution on, or
otherwise in respect of, such shares of GeoEye Common Stock, GeoEye Preferred
Stock or other securities of GeoEye (collectively, “Additional Securities”), the
terms of this Agreement shall apply to all such Additional Securities as though
owned by the Stockholder on the date of this Agreement.

 

 



5

 

 

 

Section 4.4.          Stockholder Capacity. The Stockholder enters into this
Agreement solely in its capacity as the record or beneficial owner of its
Subject Shares. Notwithstanding any provision of this Agreement to the contrary,
nothing contained in this Agreement shall (or shall require any Stockholder to
attempt to) limit or restrict the rights and obligations of the Stockholder in
his capacity as a director or officer of GeoEye, and the agreements set forth
herein shall in no way restrict any director or officer of GeoEye in the
exercise of his or her fiduciary duties (in their sole discretion) on any matter
as a director or officer of GeoEye (including, without limitation, considering
and voting in favor of a Superior GeoEye Proposal or a GeoEye Adverse
Recommendation Change in the capacity as a director or officer of GeoEye).

 

Section 4.5.          Documentation and Information. The Stockholder (a)
consents to and authorizes the publication and disclosure by DigitalGlobe and
its Affiliates of his identity and holdings of Subject Shares and the nature of
his commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC or other Governmental Entity, the Joint Proxy
Statement, or any other disclosure document in connection with the Combination
or any of the other transactions contemplated by the Merger Agreement or this
Agreement, and (b) agrees promptly to give to DigitalGlobe any information it
may reasonably require for the preparation of any such disclosure documents. The
Stockholder agrees to promptly notify DigitalGlobe of any required corrections
with respect to any written information supplied by him specifically for use in
any such disclosure document, if and to the extent that any shall have become
false or misleading in any material respect.

 

ARTICLE V
Termination

 

Section 5.1          This Agreement and the covenants and agreements set forth
in this Agreement shall automatically terminate (without any further action of
the parties) upon the earliest to occur of (a) the mutual consent of
DigitalGlobe and the Stockholders to terminate this Agreement, (b) the Effective
Time and (c) the date of termination of the Merger Agreement in accordance with
its terms. In the event of termination of this Agreement pursuant to this
Section 5.1, this Agreement shall become void and of no effect with no liability
on the part of any party; provided, however, no such termination shall relieve
any party from liability for any breach hereof prior to such termination;
provided further, that the provisions set forth in Article VI shall survive the
termination of this Agreement.

 

ARTICLE VI
Miscellaneous

 

Section 6.1.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)                            This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under any applicable principles of
conflicts of laws of the State of Delaware.

 

 



6

 

 

 

(b)                            Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of any Delaware state court or any Federal
court located in the State of Delaware in the event any dispute arises out of
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement in
any court other than any Delaware state court or any Federal court sitting in
the State of Delaware.

 

(c)                            Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding arising out of this Agreement.
Each party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any action, suit or proceeding, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waiver
and certifications in this Section 6.1.

 

Section 6.2.          Specific Performance. The Stockholder acknowledges and
agrees that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that DigitalGlobe shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the performance of terms
and provisions of this Agreement in any court referred to in Section 6.1,
without proof of actual damages (and the Stockholder hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which DigitalGlobe is
entitled at law or in equity. The Stockholder further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach.

 

Section 6.3.          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties without the prior
written consent of the other parties; provided, however, that DigitalGlobe may,
in its sole discretion, assign or transfer all or any of its rights, interests
and obligations under this Agreement to any direct or indirect wholly owned
subsidiary of DigitalGlobe, but no such assignment shall relieve DigitalGlobe
from its obligations under this Agreement. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective heirs, successors and assigns.

 

Section 6.4.          Amendments, Waivers, etc. This Agreement may not be
amended except by an instrument in writing signed on behalf of DigitalGlobe and
the Stockholder. Any agreement on the part of a party to any waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 

Section 6.5.          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

 



7

 

 

 

If to the Stockholder:

 

Matthew M. O’Connell

c/o GeoEye, Inc.

2325 Dulles Corner Boulevard

Herndon, VA 20171

Phone: (703) 480-5672

Fax: (703) 480-8175

 

If to DigitalGlobe, to:



DigitalGlobe, Inc.

1601 Dry Creek Drive

Suite 260

Longmont, CO 80503

Phone: (303) 684-4000

Fax: (303) 684-4340
Attention: General Counsel

 

with a copy (which shall not constitute notice) to:



Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Phone: (212) 735-3000
Fax: (212) 735-2000

Attention:   Nancy Lieberman, Esq.
                     Marie Gibson, Esq.

 

Section 6.6.          Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such fees or expenses.

 

Section 6.7.          Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or such party waives its rights under this
Section 6.7 with respect thereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated by this Agreement are fulfilled to the
extent possible.

 

Section 6.8.          Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement and (b) is not intended to
confer upon any Person other than the parties any rights or remedies.

 

 



8

 

 

 

Section 6.9.          Interpretation. When a reference is made in this Agreement
to an Article or a Section, such reference shall be to an Article or a Section
of this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized term used in any
Schedule but not otherwise defined therein shall have the meaning assigned to
such term in this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “hereto”, “hereby”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument or Law defined or referred to herein means such
agreement, instrument or Law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated. References to a person
are also to its permitted successors and assigns. Unless otherwise specifically
indicated, all references to “dollars” and “$” will be deemed references to the
lawful money of the United States of America. Capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Merger Agreement.

 

Section 6.10.      Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

Section 6.11.      No Strict Construction. The parties hereto acknowledge that
this Agreement has been prepared jointly by them and shall not be strictly
construed against any party hereto.

 

Section 6.12.      No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in DigitalGlobe any direct or indirect ownership or
incidence of ownership of or with respect to the Subject Shares owned by any
Stockholder. All rights, ownership and economic benefits of an relating to the
Subject Shares shall remain vested in and belong to the applicable Stockholder,
and DigitalGlobe shall have no authority to manage, direct, restrict, regulate,
govern or administer any of the policies or operations of DigitalGlobe or
exercise any power or authority to direct any Stockholder in the voting of any
of the Subject Shares owned by such Stockholder, except as otherwise provided
herein.

 

[SIGNATURE PAGES FOLLOW]

 

 



9

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  DIGITALGLOBE, INC.       By: /s/ Jeffrey R. Tarr     Name: Jeffrey R. Tarr    
Title: President and Chief Executive Officer       STOCKHOLDER       By: /s/
Matthew M. O’Connell     Name: Matthew M. O’Connell



 

[Signature Page to Matthew M. O’Connell Voting Agreement]





 





SCHEDULE I

 

Stockholder
(Name and Address) Shares of GeoEye Common Stock

Matthew M. O’Connell

c/o GeoEye, Inc.

2325 Dulles Corner Boulevard

Herndon, VA 20171

 

379,842

 

 

Schedule I





 

